Citation Nr: 1113581	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as to due DM or exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1964 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND following the order section of this decision. 


FINDING OF FACT

The Veteran had active service in Vietnam in 1965 and subsequently developed DM to a compensable degree.


CONCLUSION OF LAW

It is presumed that the Veteran's DM was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for DM.  Although the Veteran has not been provided notice with respect to the disability-rating or effective-date elements of his claim, those matters are not currently before the Board and the RO will have the opportunity to provide the required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a compensable degree any time after such service, diabetes mellitus type II will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that while serving aboard the USS Hoel and anchored in Da Nang Harbor, he participated in at least one small boat transfer to shore in the Republic of Vietnam.  The Veteran reported that while they were anchored he went ashore to help retrieve what he believed was some sort of communications equipment.  He reported that he was ashore in the Republic of Vietnam for at least 8 hours.

Also of record is an October 2010 statement from Mr. J.S., a service member who served aboard the USS Hoel at the same time as the Veteran.  In his letter, Mr. J.S. reported that while aboard the USS Hoel, they anchored in Da Nang Harbor in June 1965.  He reported that while they were anchored, he clearly remembered small boat transfers to the mainland taking place.  Mr. J.S. also reported that the Veteran, as a gunnery officer, was assigned as an escort for those transfers.     

A review of the Veteran's service personnel records (SPRs) and DD Form 214 shows that he served as a gunnery officer aboard the USS Hoel.  A review of the deck logs available for review shows that the USS Hoel was indeed anchored in Da Nang Harbor in June 1965.

The RO denied the Veteran's claim based on the finding that the Veteran was not exposed to herbicides as he did not have service in the Republic of Vietnam or its inland waterways.  To refute the Veteran's claim that he went ashore in the Republic of Vietnam while serving aboard the USS Hoel, the RO cited an August 1965 letter that was sent from the Commander of the USS Hoel to the family of the service members aboard the ship.  In his letter, the Commander reported that at the end of June the ship paid a short visit to Da Nang, but that the visit was not long enough for anyone to go ashore.

The Board finds that when the Commander noted that they were not in Da Nang long enough for anyone to go ashore, the Commander meant that they were not there for anyone to go ashore for leave and/or liberty purposes.  This does not mean that no one went ashore for official purposes.  The USS Hoel went to Da Nang for a reason.  The Veteran's claim that he escorted a small craft to shore to retrieve communication equipment is entirely plausible.  Additionally, the Veteran's claim is corroborated by his fellow service member, Mr. J.S.

Based on the evidence discussed above, the Board finds the Veteran credible with regard to his report of going ashore in the Republic of Vietnam while assigned to the USS Hoel.  Therefore, the Veteran is presumed to have been exposed to herbicides while in active service. 

A review of the private medical records and VA Medical Center treatment records on file shows that the Veteran was diagnosed with and has been treated for DM since at least July 2001.  Current VA Medical Center treatment notes show that the Veteran continues to receive treatment for DM.  The evidence satisfactorily shows that the disability has been manifested to a compensable degree.

In sum, the Veteran is presumed to have been exposed to herbicides during active service and he subsequently manifested DM to a compensable degree.  Accordingly, entitlement to service connection for DM is warranted.            


ORDER

Entitlement to service connection for DM is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for hypertension is decided.  

The Veteran has asserted that he developed hypertension as a result of his DM.  The medical evidence of record shows that the Veteran receives treatment for both DM and hypertension, but the medical evidence currently of record is not sufficient to determine whether the hypertension is etiologically related to his active service of his DM.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension, to include whether it was caused or chronically worsened by his service-connected DM.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hypertension.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the Veteran's hypertension as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include his exposure to herbicides, or that it was caused or chronically worsened by the Veteran's service-connected DM.

The rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to service connection for hypertension based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


